Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0087626, filed on 07/19/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020 and 11/09/2020 are being considered by the examiner.
Drawings
The drawing submitted on 01/08/2020 is being considered by the examiner.
Response to Amendment
Claims 1-24 are currently pending and none of the claims has been amended.
Response to Arguments
Applicant's arguments filed on 2/04/2022 have been fully considered but they are not persuasive. Below are the examiner response corresponding to the applicant’s argument explaining the prior art teaching with respect to the limitation of claims 1-24 based solely on the limitation of claim 1.
Applicant’s Argument: Accordingly, it is respectfully submitted that Lee does not, and would/could not, describe or suggest, taken individually or even in combination thereof, at least the above-mentioned claimed features of “normalizing the output based on the statistical value; applying the normalized output to a subsequent layer of the neural network," as would be required by Lee to correspond to a processor-implemented speech recognition method of independent claim 1, for example.
Examiner Response: Examiner respectfully disagree with the applicant simple assessment of Lee et al. teaching. Lee et al. clearly teaches “attention weight determined from an output of a previous speech frame at a previous time from a previous/lower hidden layer of a neural network, applied to a current or next speech frame for the same hidden layer and output value of that, which is adjusted based on the determined attention weight based the current or next speech frame prior to input/transfer to the next hierarchy hidden layer (See Fig.4 and Fig.5).  Lee et al. clearly teaches, “calculating a statistical value (attention weights) ([0005] In one general aspect, a processor implemented speech recognizing method, implementing a speech recognizing model neural network for recognition of a speech, includes determining an attention weight based on an output value output by at least one layer of the speech recognizing model neural network at a previous time of the recognition of the speech, applying the determined attention weight to a speech signal corresponding to a current time of the recognition of the speech, and recognizing the speech signal to which the attention weight is applied, using the speech recognizing model neural network.  [0007] The at least one layer of the speech recognizing model neural network at the previous time may include a recurrent connection to the speech recognizing model neural network at the current time, and/or at least one of a layer, which is next provided the speech signal to which the attention weight is applied, of the speech recognizing model neural network at the current time, and a hierarchical higher layer of the speech recognizing model neural network at the current time, may include respective connections from the speech recognizing model neural network at the previous time. [0008] The determining may include determining the attention weight based on an output value output by an output layer of the speech recognizing model neural network at the previous time. ) of at least one previous output  of the hidden layer corresponding to at least one previous frame(output of previous frame at previous time where the attention weight is determined based on previous frame output from the hidden layer) of the speech sequence ([0078] For example, in the neural network example, speech frame input may be provided to an input layer of the neural network after which respectively trained weights are applied to the speech frame input before or upon consideration by a next hierarchical layer of the neural network. This trained weight may thus be adjusted by the determined attention weight. [0079] In another example, the speech recognizing apparatus may apply the attention weight to a feature or output layer values transferred between layers of the neural network or to previously trained connection weights for such layers. [0081] Referring to FIG. 3, a speech recognizing apparatus applies an attention weight to a speech signal input to a speech recognizing model and performs speech recognition on the speech signal to which the attention weight has been applied. [0082] Referring to FIG. 3, in operation 310, the speech recognizing apparatus determines the attention weight based on an output value output by at least one layer, e.g., at least one of a hidden layer or an output layer, of a neural network that is configured to implement the speech recognizing model at a previous time in a recognizing of speech by the speech recognizing apparatus, for implementing the speech recognition model at a current time in the recognizing of the speech by the speech recognizing apparatus based on the determined attention weight. [0084] As an example, an immediately previous speech frame of a captured speech may have been input to the speech recognition model at the previous time, for recognition of the previous speech frame at the previous time. Here, as also demonstrated with FIGS. 4-5 and 7-8, the speech recognition performed for the previous speech frame may also have been based on a then applied attention weight determined at the previous time based on information from a further previous speech recognition operation for the captured speech. [0103] In another example, or in addition, the speech recognizing apparatus determines the attention weight based on a feature value of a speech frame input to the speech recognizing model at a current time.) normalizing (adjusting one or more of the respective trained weightings and/or by adjusting an output of an activation function) the output based on the statistical value; applying the normalized output to a subsequent layer (next hidden layer )of the neural network ([0079] The determined attention weight(s) may be applied to at least one of such connection relationships between the hierarchical previous/lower layer and the current layer of the neural network, such as by adjusting one or more of the respective trained weightings and/or by adjusting an output of an activation function of the hierarchical previous/lower layer or of the current layer based on the determined attention weighting. [0106] For example, there may be a connection relationship between an input layer of an example neural network and at least a next hidden layer in the neural network. [0112] The attention weight determined by the weight determiner 740 may be applied to at least one of connection relationships between a hierarchical lower layer and a hierarchical upper layer of the neural network. In an example of FIG. 7, the attention weight is applied to an output value of the layer 720 and then the result of the attention weight application is transferred to the hierarchical upper layer 730. In another example, attention weights are determined and applied to each of the connection relationships between two or more layers, with the attention weights being respectively different from each other dependent on independent determinations of their respective weights, for example.).
Also, prior art Dennision et al. also teaches the applicant concern argument above, “[0004] Each neuron calculates a weighted sum of one or more values from the feature vector and, optionally, adds the intermediate result to a bias value. The output of the neuron is then passed to an activation function. The activation function maps the output to a particular range, as specified by the particular activation function selected. The set of activations (i.e., the values output by the activation functions for the set of neurons in the layer) can then be normalized using a set of normalization parameters. The normalization parameters can scale and/or shift the set of activations based on statistical measures (e.g., mean/variance, etc.) for the batch of training samples before the normalized set of activation is passed to the next layer of the neural network model. [0005] Once the normalization parameters have been received by each of the processors, the next layer of the neural network can be executed using the normalized activations as input.”
Therefore, the applicant argument is not persuasive and the rejection remain same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-12, 14-15, and 17-23, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee et al. (Us 2018/0190268 A1).

Regarding Claims 1, 8, 9, 15, and 21, Lee et al. teach:  A processor-implemented speech recognition method comprising: applying, to an input layer of a neural network, a frame of a speech sequence ([0075] Referring to FIG. 2, in operation 210, the speech recognizing apparatus receives or captures a speech signal. The speech signal may include, or captured to include through further processing, a plurality of speech frames including information on a speech changing as time passes. [0076] In operation 220, the speech recognizing apparatus recognizes the speech signal using a speech recognizing model implemented through one more trained neural networks. A speech frame may be input to the speech recognizing model or a plurality of speech frames may be simultaneously input to the speech recognizing model. A feature value of the signals of the different frequency components divided from the speech signal may be input to the speech recognizing model.); obtaining an output of a hidden layer of the neural network corresponding to the frame ([0077] For example, the speech recognizing apparatus may apply respective attention weights for each frequency component in the speech frame input to the speech recognizing model for the input speech. As noted, the attention weight may also, or alternatively, be determined by at least one layer included in the neural network of the speech recognizing model or another neural network trained to determine the attention weight based on input information, such as based on input context information, information from or about one or more layers, or their outputs or states, of the neural network implementing the speech recognizing model, the input speech, and/or other information for use by the speech recognizing model for speech recognition of the input speech. [0078] For example, in the neural network example, speech frame input may be provided to an input layer of the neural network after which respectively trained weights are applied to the speech frame input before or upon consideration by a next hierarchical layer of the neural network. This trained weight may thus be adjusted by the determined attention weight.); calculating a statistical value of at least one previous output of the hidden layer corresponding to at least one previous frame of the speech sequence; normalizing the output based on the statistical value; applying the normalized output to a subsequent layer of the neural network ([0079] As only an example, an example current layer of the neural network may respectively apply trained connection weightings to each of multiple output or feature values of a hierarchical lower layer that are to be input to at least one node of the current layer (or such trained connection weightings are applied before input to the current layer), the results of those trained weightings may be summed, for example, and a result of the summing may be applied to linear or non-linear activation function to be output as a result of the at least one node of the current layer. The determined attention weight(s) may be applied to at least one of such connection relationships between the hierarchical previous/lower layer and the current layer of the neural network, such as by adjusting one or more of the respective trained weightings and/or by adjusting an output of an activation function of the hierarchical previous/lower layer or of the current layer based on the determined attention weighting. For example, in response to an attention weight being applied to an output of the hierarchical lower layer, a magnitude of the value transferred from the hierarchical previous/lower layer toward the current layer may be adjusted depending on the attention weight. As only examples, the attention weight may be determined based on respective output or interim values of one or more layers of the neural network at the previous time, as well at least one of the example context value and the speech input values to the speech recognizing model corresponding to the current time.); and recognizing the speech sequence based on the applying of the normalized output ([0080] The speech recognizing apparatus may recognize the speech signal of a speech and to which the attention weight has been applied using the speech recognizing model and output a result of the recognizing of the speech signal and/or a recognizing of the speech based on a combination of recognitions of multiple such speech signals.).

Regarding Claims 4 and 17, Lee et al. teach:  The method of claim 1, wherein the normalizing of the output comprises: setting the statistical value of the at least one previous output to be an initial statistical value; and normalizing the output by applying the output to the initial statistical value (See rejection of Claim 1).

Regarding Claims 6 and 18, Lee et al. teach: The method of claim 1, wherein the normalizing of the output comprises: retrieving, from a database, an initial statistical value of a user corresponding to the speech sequence; and normalizing the output by applying the output to the retrieved initial statistical value([0068] The acoustic model 120 and/or the language model 130 may be implemented through one or more processors configured as one or more models or neural networks or such one or more processors configurable as the one or more models or neural networks, e.g., based on trained neural network parameters stored in a memory of the speech recognizing apparatus 110. In an example, the speech recognizing apparatus 110 may also perform the training or obtain corresponding trained parameters from an external processing device and/or server or from the memory of the speech recognizing apparatus 110. In an example, a recurrent neural network (RNN), where an output value of a hidden layer corresponding to a previous time may be re-input to the same hidden layer corresponding to a current time, for example, may be configured to implement the acoustic model 120 and the language model 130, e.g., together or collectively, by the speech recognizing apparatus 110 for the speech recognizing discussed herein. [0079] The determined attention weight(s) may be applied to at least one of such connection relationships between the hierarchical previous/lower layer and the current layer of the neural network, such as by adjusting one or more of the respective trained weightings and/or by adjusting an output of an activation function of the hierarchical previous/lower layer or of the current layer based on the determined attention weighting. [0080] For example, as a result of such training, structural parameters and connection weight parameters of the trained neural network may be stored, and the trained neural network reproduced, implemented, and utilized based on those stored structural parameters and connection weight parameters. Thus, the recognition result output by the speech recognizing model may be obtained based on trained structural parameters and connection weight parameters of the neural network determined in the training process.)

Regarding Claims 7, 11, 19, and 23, Lee et al. teach: The method of claim 1, wherein the normalizing of the output comprises: updating the statistical value of the at least one previous output by applying the output to the statistical value of the at least one previous output; and normalizing the output using the updated statistical value of the previous at least one output (See rejection of claim 1, [0079]).

Regarding Claims 10 and 22, Lee et al. teach: The method of claim 9, wherein the calculating of the statistical value of the at least one previous output comprises: calculating, as the statistical value, an initial statistical value for a batch of the learning data based on statistical values of speech sequences included in a previous batch of the learning data (See rejection of Claim 9).

Regarding Claim 12, Lee et al. teach: The method of claim 9, wherein the learning data includes a plurality of batches, wherein each of the batches includes a plurality of speech sequences of the speech sequences (See rejection of claim 1).

Regarding Claim 14, Lee et al. teach: The method of claim 9, further comprising: decomposing the speech sequences by a sequence unit ([0065] The speech recognizing apparatus 110 extracts a feature from a speech signal and estimates a speech recognition result based on the extracted feature. In an example, the speech recognizing apparatus 110 obtains or generates a spectrogram from/of the speech signal and extracts a frequency feature of the speech signal from the spectrogram. The speech recognizing apparatus 110 may obtain or generate the spectrogram by representing a result of analyzing a spectrum of the speech signal in a time-frequency domain using a Fourier transform, for example.).

Regarding Claim 20, Lee et al. teach:  The apparatus of claim 15, wherein the apparatus is any one of a smartphone, a smart speaker, and an autonomous vehicle, and the communication interface includes a microphone ([0064] In an example, the speech recognizing apparatus 110 may be embedded in, configured to interact with, or representative of devices such as, for example, a mobile phone, a cellular phone, a smartphone, a personal computer (PC) (such as a laptop, a notebook, a netbook, or a tablet PC (tablet), a personal digital assistant (PDA), a digital camera, a game console, an MP3 player, a personal multimedia player (PMP), an e-book, a global positioning system (GPS) navigation device, a set-top box, or a home appliance, or any other mobile or stationary device capable of wireless or network communication. The speech recognizing apparatus 110 may also be embedded in, configured to interact with, or representative of devices such as, for example, a smart appliance, an intelligent vehicle, an autonomous vehicle, a smart building system, a smart home system, a smart office system, or a smart electronic security system. Also, the speech recognizing apparatus 110 may be included in, configured to interact with, or representative of a wearable device worn on a body of a user, such as a ring, a watch, a pair of glasses, a bracelet, an ankle bracelet, a belt, a necklace, an earring, a helmet, or a device embedded in clothing. The speech recognizing apparatus 110 may be included with, or configured to interact with, one or more microphones to capture the speech signal.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 2-3, 13, 16, and 24, are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Dennison et al. (US 2020/0160123 A1 based on priority date of provisional application).

Regarding Claims 2, 13, and 16, Lee et al. do not teach: The method of claim 1, wherein the statistical value of the at least one previous output includes either one or both of an average and a variance of the at least one previous output.
Dennison et al. teach: wherein the statistical value of the at least one previous output includes either one or both of an average and a variance of the at least one previous output ([0004] Each neuron calculates a weighted sum of one or more values from the feature vector and, optionally, adds the intermediate result to a bias value. The output of the neuron is then passed to an activation function. The activation function maps the output to a particular range, as specified by the particular activation function selected. The set of activations (i.e., the values output by the activation functions for the set of neurons in the layer) can then be normalized using a set of normalization parameters. The normalization parameters can scale and/or shift the set of activations based on statistical measures (e.g., mean/variance, etc.) for the batch of training samples before the normalized set of activation is passed to the next layer of the neural network model. [0005] Once the normalization parameters have been received by each of the processors, the next layer of the neural network can be executed using the normalized activations as input.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Lee et al. to include the teaching of Dennison et al. above in order to normalize activations between the layers of the neural network in the training of neural network model.

Regarding Claim 3, Lee et al. teach:  The method of claim 2, wherein the at least one previous output includes a plurality of previous outputs of the hidden layer corresponding to respective previous frames of the speech sequence (See [0075-0079] in the rejection of Claim 1).
Regarding Claim 24, Lee et al. teach: A processor-implemented speech recognition method comprising: obtaining an output of a neural network hidden layer based on a frame of a speech sequence input to a neural network input layer ([0075] Referring to FIG. 2, in operation 210, the speech recognizing apparatus receives or captures a speech signal. The speech signal may include, or captured to include through further processing, a plurality of speech frames including information on a speech changing as time passes. [0076] In operation 220, the speech recognizing apparatus recognizes the speech signal using a speech recognizing model implemented through one more trained neural networks. A speech frame may be input to the speech recognizing model or a plurality of speech frames may be simultaneously input to the speech recognizing model. A feature value of the signals of the different frequency components divided from the speech signal may be input to the speech recognizing model. [0077] For example, the speech recognizing apparatus may apply respective attention weights for each frequency component in the speech frame input to the speech recognizing model for the input speech. As noted, the attention weight may also, or alternatively, be determined by at least one layer included in the neural network of the speech recognizing model or another neural network trained to determine the attention weight based on input information, such as based on input context information, information from or about one or more layers, or their outputs or states, of the neural network implementing the speech recognizing model, the input speech, and/or other information for use by the speech recognizing model for speech recognition of the input speech. [0078] For example, in the neural network example, speech frame input may be provided to an input layer of the neural network after which respectively trained weights are applied to the speech frame input before or upon consideration by a next hierarchical layer of the neural network. This trained weight may thus be adjusted by the determined attention weight.); calculating a statistical value of at least one previous output of the hidden layer corresponding to at least one previous frame of the speech sequence; normalizing the output based on the statistical value; inputting the normalized output to a subsequent hidden layer of the neural network ([0079] As only an example, an example current layer of the neural network may respectively apply trained connection weightings to each of multiple output or feature values of a hierarchical lower layer that are to be input to at least one node of the current layer (or such trained connection weightings are applied before input to the current layer), the results of those trained weightings may be summed, for example, and a result of the summing may be applied to linear or non-linear activation function to be output as a result of the at least one node of the current layer. The determined attention weight(s) may be applied to at least one of such connection relationships between the hierarchical previous/lower layer and the current layer of the neural network, such as by adjusting one or more of the respective trained weightings and/or by adjusting an output of an activation function of the hierarchical previous/lower layer or of the current layer based on the determined attention weighting. For example, in response to an attention weight being applied to an output of the hierarchical lower layer, a magnitude of the value transferred from the hierarchical previous/lower layer toward the current layer may be adjusted depending on the attention weight. As only examples, the attention weight may be determined based on respective output or interim values of one or more layers of the neural network at the previous time, as well at least one of the example context value and the speech input values to the speech recognizing model corresponding to the current time.); and recognizing the speech sequence based on the applying of the normalized output ([0080] The speech recognizing apparatus may recognize the speech signal of a speech and to which the attention weight has been applied using the speech recognizing model and output a result of the recognizing of the speech signal and/or a recognizing of the speech based on a combination of recognitions of multiple such speech signals.).
Lee et al. do not teach: normalizing the output based on either one or both of an average and a variance of previous outputs of the hidden layer generated based on previous frames of the speech sequence.
Dennison et al. teach: normalizing the output based on either one or both of an average and a variance of previous outputs of the hidden layer generated based on previous frames of the speech sequence ([0004] Each neuron calculates a weighted sum of one or more values from the feature vector and, optionally, adds the intermediate result to a bias value. The output of the neuron is then passed to an activation function. The activation function maps the output to a particular range, as specified by the particular activation function selected. The set of activations (i.e., the values output by the activation functions for the set of neurons in the layer) can then be normalized using a set of normalization parameters. The normalization parameters can scale and/or shift the set of activations based on statistical measures (e.g., mean/variance, etc.) for the batch of training samples before the normalized set of activation is passed to the next layer of the neural network model. [0005] Once the normalization parameters have been received by each of the processors, the next layer of the neural network can be executed using the normalized activations as input.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Lee et al. to include the teaching of Dennison et al. above in order to normalize activations between the layers of the neural network in the training of neural network model.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (Dynamic Layer Normalization for Adaptive Neural Acoustic Modeling in Speech Recognition, Publication date 07/19/2017) teach: (Abstract) Layer normalization is a recently introduced technique for normalizing the activities of neurons in deep neural networks to improve the training speed and stability. In this paper, we introduce a new layer normalization technique called Dynamic Layer Normalization (DLN) for adaptive neural acoustic modeling in speech recognition. By dynamically generating the scaling and shifting parameters in layer normalization, DLN adapts neural acoustic models to the acoustic variability arising from various factors such as speakers, channel noises, and environments. Unlike other adaptive acoustic models, our proposed approach does not require additional adaptation data or speaker information such as i-vectors. Moreover, the model size is fixed as it dynamically generates adaptation parameters. We apply our proposed DLN to deep bidirectional LSTM acoustic models and evaluate them on two benchmark datasets for large vocabulary ASR experiments: WSJ and TED-LIUM release 2. The experimental results show that our DLN improves neural acoustic models in terms of transcription accuracy by dynamically adapting to various speakers and environments. 
Jimmy et al. (Layer Normalization, Publication date 07/21/2016) teach: (Abstract) Training state-of-the-art, deep neural networks is computationally expensive. One way to reduce the training time is to normalize the activities of the neurons. A recently introduced technique called batch normalization uses the distribution of the summed input to a neuron over a mini-batch of training cases to compute a mean and variance which are then used to normalize the summed input to that neuron on each training case. This significantly reduces the training time in feedforward neural networks. However, the effect of batch normalization is dependent on the mini-batch size and it is not obvious how to apply it to recurrent neural networks. In this paper, we transpose batch normalization into layer normalization by computing the mean and variance used for normalization from all of the summed inputs to the neurons in a layer on a single training case. Like batch normalization, we also give each neuron its own adaptive bias and gain which are applied after the normalization but before the non-linearity. Unlike batch normalization, layer normalization performs exactly the same computation at training and test times. It is also straightforward to apply to recurrent neural networks by computing the normalization statistics separately at each time step. Layer normalization is very effective at stabilizing the hidden state dynamics in recurrent networks. Empirically, we show that layer normalization can substantially reduce the training time compared with previously published techniques.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656